Citation Nr: 0800454	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-21 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits, including the question of 
whether the veteran's estate is entitled to unreimbursed 
medical expenses (UMEs).


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  The veteran died on July [redacted], 2002.  The  appellant is 
the veteran's nephew and the court-appointed executor of the 
veteran's estate.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an August 2002 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied accrued benefits, including 
the question of reimbursement of unreimbursed medical 
expenses (UMEs) to be paid to the veteran's estate.  

This case was remanded by the Board in May 2004 to comply 
with the duty to notify and assist a claimant, and for 
further information from the appellant, including request for 
clarification as to whether the appellant paid any expenses 
of the veteran's last sickness.  That notice and development 
was completed to the extent possible.  The appellant did not 
respond by providing the requested additional information 
needed to decide this aspect of the claim.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2002.  

2.  At the time of the veteran's death, the evidence in the 
file shows no periodic monetary benefits that were due and 
unpaid. 

3.  The appellant did not pay any expenses of the veteran's 
last sickness or burial.


CONCLUSION OF LAW

The criteria for payment of accrued benefits, including as 
unreimbursed medical expenses to the veteran's estate, are 
not met.  38  U.S.C.A. §§ 101, 1725, 1728, 5107, 5121 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  In this case, the facts are not in dispute.  
Resolution of the appellant's appeal is wholly dependent on 
interpretation of the law and regulations pertaining to the 
payment of accrued benefits.  A review of VA's duty to notify 
and assist is not necessary regarding the accrued benefits 
claim, including claimed as unreimbursed medical expenses to 
the veteran's estate, because there is no legal basis for the 
claim.  See Dela Cruz v.  Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16  Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.   Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of notice or assistance are 
rendered moot.  See  38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the duty to 
notify and assist is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  The United 
States Court of Appeals for Veterans Claims  (Court) has held 
that, in such cases where the law is  dispositive, the claim 
must be denied due to a lack of legal  merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The appellant has been afforded a meaningful opportunity to  
participate effectively in the processing of the claim.  In 
response to an August 2003 letter notice, the appellant 
indicated in writing in August 2003 that he did not have any 
additional information in support of the claim.  The 
appellant did not respond to a May 2004 letter notifying him 
of what was necessary to substantiate a claim based on 
unreimbursed medical expenses, and did not provide the 
requested additional information as to whether he had paid 
any expenses of the veteran's last sickness. 
For these reasons, it is not  prejudicial to the appellant 
for the Board to proceed to  finally decide the appeal.  See 
Conway v. Principi, 353 F.3d  1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App.  183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996);  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

In this case, the facts are not in dispute.  In an April 1997 
rating decision, the RO granted non-service-connected pension 
benefits effective in March 1997.  Based on an Improved 
Pension Eligibility Verification Report (EVR) and a Medical 
Expense Report (MER) received in January 2001, in April 2001, 
the RO recomputed the veteran's pension benefits for 2000 and 
2001.  As of January 2001, the veteran was to receive $96.00 
per month.  This was based on an annual countable income of 
$8,141, based the veteran receiving $9,408 from Social 
Security and $1,812 in expected and allowable UMEs for 2001.  
The MER report showed expected monthly payments of $45.50 for 
Medicare (Part B) and $101 for private medical insurance 
premiums.

In January 2002, the veteran submitted a claim for aid and 
attendance (A&A) because he had been placed in a nursing home 
beginning on December 12, 2001.  The estimated cost of the 
nursing home was $3,896.50 per month, which included an 
estimate of $250 in drug charges.  In a February 2002 
administrative decision, the RO granted aid and attendance 
benefits totaling $1,328.00 per month, effective from 
February 1, 2002.  The RO noted that the veteran's annual 
countable income for VA purposes was zero because the 
veteran's $9,648 income from Social Security was reduced by 
expected and allowable UMEs of $42,048.  The RO apparently 
did not recompute the veteran's pension benefits prior to 
February 2002 based on UMEs.  The veteran died on July [redacted], 
2002.  In July 2002, the probate court appointed the 
appellant as the executor of the veteran's estate.

The appellant contends that he should be paid "accrued 
benefits" because the amount of pension benefits paid to the 
veteran based on the need for aid and attendance should have 
been begun prior to February 1, 2002.  He also contends that 
the veteran had unpaid medical expenses for the period from 
January 2002 until his death in July 2002.  In July 2002, the 
appellant submitted an MER for reimbursement of the veteran's 
UMEs from January through July 2002.  The Board notes that, 
although the claims file does not contain an original of the 
appellant's July 2002 filing, a copy of the appellant's July 
2002 filing, received in June 2003, has been associated with 
the record.  In an August 2002 decision, the RO denied the 
appellant's request for accrued benefits, noting that the 
veteran was receiving the maximum pension rate payable in 
2002 based on a zero income.  In October 2002, the appellant 
filed a notice of disagreement (NOD), indicating that the 
veteran only received VA pension payments of $96.00 in both 
January and February 2002, that the veteran had UMEs for both 
of these months and asked that the RO refigure the UMEs for 
the period from January 1 to July [redacted], 2002, contending that 
the estate should be reimbursed for the veteran's UMEs for 
January and February 2002.  In April 2003, the appellant 
filed a formal claim for reimbursement from accrued amounts 
due a deceased beneficiary.  In June 2003, the appellant 
submitted another MER, showing expenses of $324 for Medicare 
(Part B), $829.98 for private medical insurance, and 
$2,966.86 for prescription drugs from January 1 through July 
[redacted], 2002.

After a review of the evidence, the Board finds that, at the 
time of the veteran's death, the evidence in the file shows 
no periodic monetary benefits that were due and unpaid to the 
veteran.  A February 19, 2002 letter decision to the veteran 
reflects that additional pension based on the need for aid 
and attendance had been granted effective from January 30, 
2002, so there were no increased pension benefits due prior 
to February 1, 2002.  

The February 19, 2002 letter decision as to the amount of 
pension payment was based on counting $42,048 in medical 
expenses for a single veteran with no dependents.  With 
regard to the appellant's contention that the veteran had 
various medical expenses that were unpaid at the time of his 
death, such medical expenses have already been recognized by 
VA in determining the veteran's expenses to lower or offset 
his income in determining the amount of non-service-connected 
pension for which the veteran was eligible.  The amount of 
pension awarded the veteran from February 1, 2002 to the time 
of his death in July 2002 was based on the veteran having 
zero income, an amount derived by subtracting the veteran's 
medical expenses from his income.  A determination as to 
whether there are accrued benefits must be based on the 
evidence in the file at the date of death.  38 C.F.R. 
§ 3.1000(d)(4).  At the time of the veteran's death, there 
was no evidence in the claims file of unreimbursed medical 
expenses.

As indicated, the appellant did not respond to VA's May 2004 
letter request for evidence that he had paid any expenses of 
the veteran's last sickness.  The evidence in the file at the 
date of death does not otherwise show that the appellant bore 
any of the expenses of the veteran's last sickness or death, 
as required for reimbursement of unreimbursed medical 
expenses under the provisions of 38 U.S.C.A. § 1725 or 
38 U.S.C.A. § 1728.   To receive accrued benefits because of 
unreimbursed medical expenses, the appellant must show that 
he, as the executor of the veteran's estate, paid the 
expenses of the veteran's last sickness and that the UMEs for 
which he is seeking reimbursement were such expenses.

In this case, there is no evidence that the appellant or any 
one else other than the veteran bore the expenses of the 
veteran's last sickness or burial.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  There is no provision in law for 
reimbursement of such expenses to the appellant because, as 
indicated, the accrued benefits law and regulation 
specifically provide that reimbursement for such expenses of 
the veteran's last sickness or burial may be paid only from 
accrued benefits that were in fact due and unpaid to the 
veteran at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a). 

Because the evidence in the file at the date of the veteran's 
death does not show that there were any periodic monetary 
benefits that were due and unpaid, and does not show that the 
appellant bore any expenses of the veteran's last sickness or 
burial, the claim for accrued benefits, including the on the 
basis of unreimbursed medical expenses, must be denied.  
Because the basis for denial of this claim is lack of 
entitlement under the law, the benefit of the doubt doctrine 
is not for application.  See 38  U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 55  
(1990).


ORDER

The appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


